DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered, wherein claims 14-20 and 29-31 are cancelled,  claims 1-13, 21-28, and 32-36 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 21, 23, 27, 28, and  35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manthiramoorthy (Manthiramoorthy) (US 20140105037 A1)

Regarding claim 1, Manthiramoorthy teaches A method comprising:
 transmitting, from an access point ( Manthiramoorthy; [0029]... transmitted by a device such as an access point to provide information to other devices.):
 a first plurality of beacon frames each comprising a first network identifier (transmitting beacon frames advertising a first WLAN) (Manthiramoorthy; [0019] ... The access point 104 connects to client devices 110.sub.1-110.sub.n via one or more WLANs corresponding to access point 104, [0029] ... a beacon frame includes one or more of a beacon interval, a timestamp, a Basic Service Set Identifier (BSSID),  [0034] ...transmission parameters for transmitting beacon frames advertising a first WLAN supported by an access point ); and 
a second plurality of beacon frames each comprising a second network identifier(transmitting beacon frames advertising a second WLAN) that is different  from the first network identifier, wherein the first plurality of beacon frames are transmitted using a  first transmission parameter, and wherein the second plurality of beacon frames are transmitted using a second transmission parameter (Manthiramoorthy; [0026] ... determining transmission parameters for transmitting beacon frames associated with one or more WLANs supported by an access point, [0034] ... transmission parameters for transmitting beacon frames advertising a first WLAN supported by an access point are different than transmission parameters for transmitting beacon frames advertising a second WLAN);
detecting, by the access point, an increase in data traffic associated with the first network
identifier (Manthiramoorthy; [0041]-[0042] ... Determining that the number of client devices connected to a WLAN supported by an access point has changed from zero to non-zero; [0042] e. Detecting a change in a quality of connection between a client device and the access point;); and
changing (different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point.), by the access point and based on the detected increase in the data traffic (based on the zero or more client devices) associated with the first network identifier (with a particular WLAN) (Manthiramoorthy; [0062] ...the values of transmission parameters for transmitting beacon frames associated with a particular WLAN are dynamically modified based on the zero or more client devices that are currently connected to the particular WLAN), the second transmission parameter used to the second plurality of beacon frames
 comprising the  second network identifier (Manthiramoorthy;[0063]...The transmission parameters used for transmitting beacon frames related to a second WLAN of the two or more WLANs are determined based on information corresponding to client devices connected to the second WLAN... different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point).

Regarding claim 8, Manthiramoorthy teaches An apparatus comprising:
one or more processors (Manthiramoorthy; Fig. 2); and 
memory storing instructions that, when executed by the one or more processors
(Manthiramoorthy; [0022]), cause the apparatus to:
 transmit a first plurality of beacon frames each comprising a first network identifier (transmitting beacon frames advertising a first WLAN) (Manthiramoorthy; [0019] ... The access point 104 connects to client devices 110.sub.1-110.sub.n via one or more WLANs corresponding to access point 104, [0029] ... a beacon frame includes one or more of a beacon interval, a timestamp, a Basic Service Set Identifier (BSSID),  [0034] ...transmission parameters for transmitting beacon frames advertising a first WLAN supported by an access point ); and 
transmit a second plurality of beacon frames each comprising a second network identifier (transmitting beacon frames advertising a second WLAN) that is different  from the first network identifier, wherein the first plurality of beacon frames are transmitted using a  first transmission parameter, and wherein the second plurality of beacon frames are transmitted using a second transmission parameter (Manthiramoorthy; [0026] ... determining transmission parameters for transmitting beacon frames associated with one or more WLANs supported by an access point, [0034] ... transmission parameters for transmitting beacon frames advertising a first WLAN supported by an access point are different than transmission parameters for transmitting beacon frames advertising a second WLAN);
detect an increase in data traffic associated with the first network identifier (Manthiramoorthy; [0041]-[0042] ... Determining that the number of client devices connected to a WLAN supported by an access point has changed from zero to non-zero; [0042] e. Detecting a change in a quality of connection between a client device and the access point); and
change (different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point.), based on the increase in the data traffic 
(based on the zero or more client devices) associated with the first network identifier (with a particular WLAN) (Manthiramoorthy; [0062] ...the values of transmission parameters for transmitting beacon frames associated with a particular WLAN are dynamically modified based on the zero or more client devices that are currently connected to the particular WLAN), the second transmission 
parameter used to the second plurality of beacon frames comprising the  second network identifier (Manthiramoorthy;[0063]...The transmission parameters used for transmitting beacon frames related to a second WLAN of the two or more WLANs are determined based on information corresponding to client devices connected to the second WLAN... different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point).

Regarding claim 21, Manthiramoorthy teaches A system comprising:
an apparatus, comprising:
One or more processors (Manthiramoorthy; Fig.2); and
memory storing instructions that, when executed by the one or more processors (Manthiramoorthy; [0022]), cause the apparatus to:
 a first plurality of beacon frames each comprising a first network identifier (Manthiramoorthy; [0019] ... The access point 104 connects to client devices 110.sub.1-110.sub.n via one or more WLANs corresponding to access point 104, [0034] ...transmission parameters for transmitting beacon frames advertising a first WLAN supported by an access point ); and 
a second plurality of beacon frames each comprising a second network identifier (transmitting beacon frames advertising a second WLAN) that is different from the first network identifier, wherein the first plurality of beacon frames are transmitted using a first transmission parameter, and wherein the second plurality of beacon frames are transmitted using a second transmission parameter (Manthiramoorthy; [0026] ... determining transmission parameters for transmitting beacon frames associated with one or more WLANs supported by an access point, [0034] ... transmission parameters for transmitting beacon frames advertising a first WLAN supported by an access point are different than transmission parameters for transmitting beacon frames advertising a second WLAN);
detect an increase in data traffic associated with the first network identifier (Manthiramoorthy; [0041]-[0042] ... Determining that the number of client devices connected to a WLAN supported by an access point has changed from zero to non-zero; [0042] e. Detecting a change in a quality of connection between a client device and the access point); and
change (different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point.), based on the detected increase in the data traffic associated with the first network identifier (Manthiramoorthy; [0062] ...the values of transmission parameters for transmitting beacon frames associated with a particular WLAN are dynamically modified based on the zero or more client devices that are currently connected to the particular WLAN), the second transmission parameter used to the second plurality of beacon frames
 comprising the  second network identifier (Manthiramoorthy;[0063]... The transmission parameters used for transmitting beacon frames related to a second WLAN of the two or more WLANs are determined based on information corresponding to client devices connected to the second WLAN... different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point).

            Regarding claims 3, 10, and 23 Manthiramoorthy teaches The method of claim 1, 8, and 21             wherein changing the second transmission parameter comprises transmitting the second plurality of beacon frames at a higher antenna transmit power than the first plurality of beacon frames (Manthiramoorthy; [0033] c. Transmit Power--In an embodiment, a transmit power for transmitting a beacon frame may be based on information associated with connected client devices. For example, if all connected client devices are physical close to an access point, a low transmit power may be selected for transmitting beacon frames. Alternatively, if at least one connected device is physically distant from an access point, a high transmit power may be selected for transmitting beacon frames).

Regarding claim 27, Manthiramoorthy-Kotecha teaches,   the claim 1 
Manthiramoorthy fails to explicitly teach wherein changing the second transmission parameter comprises: changing, based on a time of day, an antenna transmission power used to transmit at least one of the first plurality of beacon frames or the second plurality of beacon frames ( historical data indicating suitable data transmission rates for client devices within a coffee shop from 7 am to 10 am daily is used to determine the data transmission rate for transmitting beacons from 7 am to 10 am. Accordingly, the dynamic adaption of transmission parameters for transmitting beacon frames may be based on historical data indicating patterns in client device connections and/or based on detected current client device connections). 

Regarding claim 28, Manthiramoorthy-Kotecha teaches,   the claim 1 
Manthiramoorthy teaches, changing, based on a time of day, a frame rate of least one of the first plurality of beacon frames or the second plurality of beacon frames (Manthiramoorthy; [0058] ... Based on the error rates corresponding to each data transmission rate, the access point selects the highest data transmission rate, provided its corresponding error rate is below an error rate threshold. In an example, the access point (or another device) computes a data transmission rate suitable for transmitting a management frame to a particular client device as a percentage (for example, fifty percent) of the data transmission rate used by the particular client device to transmit data frames to the access point)

Regarding claim 35, Manthiramoorthy teaches, The method of claim 1, 
wherein changing the second transmission parameter comprises changing, based on a request to download content via the first network identifier, an antenna transmission power used to transmit the second plurality of beacon frames (Manthiramoorthy; [0068] ... determining the beacon interval for a particular WLAN is based at least in part on an amount of data buffered at an access point. [0072] Based on the suitable data transmission rates for each client device connected to the particular WLAN, the access point selects a data transmission rate for transmitting beacon frames for that particular WLAN).

Claims 2, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of Lam et al. (Lam hereafter) (US 20070014267 A1) (IDS provided).

Regarding claims 2, 9, and 22 Manthiramoorthy teaches The claim 1, 8 and 21, 
Manthiramoorthy fails to explicitly teach  wherein changing the second  transmission
parameters  comprises transmitting the second plurality of beacon frames at a higher transmission rate than the first plurality of beacon frames.
However, in the same field of endeavor, Lam teaches,   wherein changing the second 
transmission parameters  comprises transmitting the second plurality of beacon frames at a higher transmission rate than the first plurality of beacon frames (Lam; [0045]The transmitting of off-channel beacons further is at a rate higher than the beacon rate frame at which the access point of the infrastructure wireless of the particular network identifier transmits beacon frames).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by  Lam in order to  manage networks with necessary information (Lam; [0090]).

Claims 4, 11, and 24   are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of  and Jonker (Jonker hereafter) (US 20070275701 A1) (IDS provided).

Regarding claims, 4, 11, and 24, Manthiramoorthy teaches, the claim 1, 8 and 21
Manthiramoorthy teaches, determining a transmission rate at which the third plurality of beacon frames are being transmitted from the one or more access points (Manthiramoorthy; [0026-0027]… determining transmission parameters for transmitting beacon frames associated with one or more WLANs supported by an access point... The operations that may be performed by the device configuration unit 24 (or by other functional units) for determining transmission parameters for transmitting beacon frames); and
wherein transmitting the second plurality beacon frames comprises transmitting  the second plurality of beacon frames at a transmission rate that is higher than the transmission rate at which the third plurality of  beacon frames are being transmitted by one or more access points (Manthiramoorthy; [0032] ...Different data transmission rates may be used for transmitting data frames and management frames (for example, beacon frames). ... values of data transmission rates include 1 Mbps, 2 Mbps, 5.5 Mbps, 12 Mbps, and 24 Mbps... Client devices may be configured or capable of receiving data at certain preferred or maximum data transmission rates; data transmitted to client devices at data transmission rates higher than the preferred).
Manthiramoorthy fails to explicitly teach, further comprising: monitoring for transmission of a third plurality of beacon frames from one or more access points, the third plurality of beacon frames comprising a third network identifier.
However, in the same field of endeavor Jonker teaches, further comprising: monitoring for transmission of a third plurality of beacon frames from one or more access points, the third plurality of  beacon frames comprising a third network identifier (Jonker; [0069- 0070]… The "Commercial Network" profile has five entries, one for each of the networks defined in network list 320. … instances of beacon frame 119, detected in a scan performed by client 108 are compared against a mapping of profiles and network lists to determine whether the detected signals match a profile, and possibly network list, defined in configuration 156);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Butler to include the above recited limitations as taught by Jonker in order to select an access point instance to connect to wireless network (Jonker; [0069]).

Claims 5, 6, 12, 13, 25, and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of Knauerhase et al. (Knauerhase hereafter) (US20030163579 A1) (IDS provided).

Regarding claims 5, 12 and 25, Manthiramoorthy teaches, the claim1, 8 and 21 
Manthiramoorthy fails to explicitly teach,  detect that one or more wireless devices are connected to a network identified by the first network identifier; and
after detecting that the one or more wireless devices are connected to the network identified by the first network identifier, temporarily discontinuing transmission of the first plurality of beacon frames
However, in the same field of endeavor Knauerhase teaches, detect that one or more wireless devices are connected to a network identified by the first network identifier (Knauerhase; [0026]… it is determined that a first access point in a network of access points needs to reduce its service load… A service load may comprise a target number of clients to service); and
after detecting that the one or more wireless devices are connected to the network identified by the first network identifier, temporarily discontinuing transmission of the first plurality of beacon frames (Knauerhase; [0021-0027] when an AP needs to reduce its service for reasons including overload … more than n contemporaneous clients …a dynamically configurable beacon interval time enables clients to naturally migrate away from an existing AP to another AP… A service load may comprise a target number of clients to service… By increasing the beacon interval of the first access point, the frequency at which the first access point sends out a beacon signal decreases, thereby making the first access point less available to clients.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by Knauerhase in order to reduce its service load (Knauerhase; [0026]).

Regarding claims, 6, 13, and 26, Manthiramoorthy-Knauerhase teaches, the claim 5,12, 25,  
Manthiramoorthy fails to explicitly teach, further comprising: resuming, based on detecting that the one or more wireless devices are connected to a network identified by  the second network identifier, 
However, in the same field of endeavor Knauerhase teaches, resuming, based on detecting that the one or more wireless devices are connected to a network identified by  the second network identifier, (Knauerhase; [0033]… FIG. 4, the beacon interval can be determined amongst multiple APs 112, 118 in a network…a service unit 400 of AP.sub.X 112 could determine that AP.sub.X needs to be shut down for replacement, and schedules AP.sub.X 112 to be shutdown at a future time), transmission of the first plurality of beacon frames  (Knauerhase; [0034] AP.sub.Y's broadcast unit 404 may then broadcast AP.sub.Y's capacity information to the other APs in the network so that they can determine if they can increase their load and decrease their beacon intervals accordingly).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by Knauerhase in order to reduce its service load (Knauerhase; [0026]).

Claim 7   is rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of Wynn et al.(Wynn hereafter) (US 20110040870 A1) (IDS provided)..

Regarding claim, 7, Manthiramoorthy teaches, the claim 1, wherein the changing the second transmission parameter increases a number of connections to a network identified by the second network identifier (Manthiramoorthy; [0072] Based on the suitable data transmission rates for each client device connected to the particular WLAN, the access point selects a data transmission rate for transmitting beacon frames for that particular WLAN. )
Manthiramoorthy fails to explicitly teach wherein the first network identifier corresponds to an unsecured network, and wherein the second network identifier corresponds to a secured network
However, in the same field of endeavor Wynn teaches, wherein the first network identifier corresponds to an unsecured network, and wherein the second network identifier corresponds to a secured network (Wynn; [0190]… a list of network identifiers, such as SSIDs and/or BSSIDs, associated with wireless networks and/or network devices may be detected. One or more of the listed wireless networks may be secured (e.g., requiring a password, username, passcode, or record) or unsecured. The list may include any number of network identifiers (e.g., one or more)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by Wynn in order to identify available networks for network access (Wynn; [0190]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy-Wurster in view of Butler.

Regarding Claim 32 Manthiramoorthy-Wurster teaches the method of claim 27,
Manthiramoorthy-Wurster fails to explicitly teach, wherein changing, the second transmission parameter comprises:
Decreasing an transmission power of the second plurality of beacon frames so that the first plurality of beacon frames has a higher antenna transmission power than the second plurality of beacon frames.
 	However, in the same field of endeavor, Butler teaches, wherein changing, the second transmission parameter comprises: decreasing an transmission power of the second plurality of beacon frames so that the first plurality of beacon frames has a higher antenna transmission power than the second plurality of beacon frames. (Butler; [Col 8 lines 22-25]. The respective beacon frames 116 following the first beacon frame 116(1) are transmitted at successively lesser RF powers ending with the beacon frame 116(N), which is sent at a "lowest" RF power level.). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Wurster to include the above recited limitations as taught by Butler in order to share, identify cooperative efforts and in accordance with the confidence value and proximity (Butler; [Col 10 lines 52-55]).

Claims 34, 36, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of  Kotecha et al. (Kotecha hereafter) (US 20150063218 A1).
 
Regarding Claim 34 Manthiramoorthy teaches The method of claim 1, 
Manthiramoorthy teaches  changing the second transmission parameter comprises changing, based on information, an antenna transmission power used to transmit the second plurality of beacon frame  (Manthiramoorthy; [0063] ... The transmission parameters used for transmitting beacon frames related to a second WLAN of the two or more WLANs are determined based on information corresponding to client devices connected to the second WLAN ...[0064] ... The transmission parameters may be updated continuously, periodically, or in response to particular events...)
Manthiramoorthy fails to explicitly teach wherein changing the second transmission parameter comprises changing, based on video output patterns at a premises, 
However, in the same field of endeavor Kotecha teaches, wherein changing the second transmission parameter comprises changing, based on video output patterns at a premises, (; [0044] ...  access device 220 may determine a set of service identifiers for applying one or more quality preferences to different types of data traffic (e.g., a first service identifier associated with voice information, a second service identifier associated with video information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by Kotecha in order to ensure that the data traffic passes through the network in a manner suitable for use by the user device (Kotecha; [0009]).

Claims  36,  is rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of  Kotecha 

Regarding claim 36, Manthiramoorthy teaches, The method of claim 1, 
Manthiramoorthy fails to explicitly teach, wherein the first network identifier and the second network identifier are each service set identifiers
However, in the same field of endeavor Kotecha teaches, wherein the first network identifier and the second network identifier are each service set identifiers (Kotecha; [0043]a first set of user devices 210 may connect to WLAN 230 via a first SSID, a second set of user devices 210 may connect to WLAN 230 via a second SSID).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by Kotecha in order to ensure that the data traffic passes through the network in a manner suitable for use by the user device (Kotecha; [0009]).

Claims 33,  is rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy in view of  Chiu (Chiu hereafter) (US 20030204748 A1).

Regarding claim 33, Manthiramoorthy teaches, The method of claim 1, 
Manthiramoorthy fails to explicitly teach, wherein the first network identifier corresponds to a secured network and the second network identifier corresponds to an unsecured network, and wherein
changing the second transmission parameter decreases a number of connections to a network
identified by the second network identifier.
However, in the same field of endeavor Chiu teaches, wherein the first network identifier corresponds to a secured network and the second network identifier corresponds to an unsecured network, and wherein changing the second transmission parameter decreases a number of connections to a network identified by the second network identifier (Chiu; [0033] ...the network identifier corresponds to a secured network, at 420, then the security configurations are applied, at 430, based on the parameters that were determined for the selected network at 350 in FIG. 3. Thereafter, or concurrently, the communication parameters required for configuring the device to communicate with the selected network are applied, at 440. If, at 420, the network is not a secured network, the system is configured to bypass the block 430, and operates as a convention network configuration system, by applying the aforementioned communication parameters, at 440. By automatically configuring the system for communicating with accessible secured networks,...[0036] ... the process of FIG. 3 will be able to detect the pilot signal from this secured network. If necessary, a pause may be introduced to the process of FIG. 5, at 545, to allow the process of FIG. 3 sufficient time to detect the secured network)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by Chiu in order to configuring the device to communicate with the secured network (Chiu; [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416              

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416